ITEMID: 001-100527
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: PALADE v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall
TEXT: 1. The applicant, Mr Grigore Palade, is a Romanian national who was born in 1963 and lives in Galaţi.
2.
3. On 13 June 2001 the applicant murdered G.C. in the latter's apartment, cut the victim's body into pieces and disposed of some of them in rubbish bins around the town.
He was apprehended by police on 18 June 2001 while trying to leave the country. He was convicted of murder and sentenced by the first-instance court on 11 February 2003. The decision became final on 8 December 2004.
4. Throughout the criminal trial against him and the proceedings complained of in the case at hand the applicant remained in detention.
5. Between November 2001 and June 2003 a series of articles was published in the local newspaper Monitorul de Galaţi concerning the criminal trial against the applicant.
The following articles were submitted by the applicant:
– “The Butcher 'Gogu' committed to trial” (“Măcelarul 'Gogu', trimis în judecată”), written on 10 November 2001 by C.S.;
– “The indictment of horror” (“Rechizitoriul groazei”) a detailed article written on 15 November 2001 by the same C.S.;
– “Gogu 'the Butcher''s trial postponed” (“Procesul lui Gogu 'Măcelaru' a fost amânat”) written on 1 February 2002 by the same C.S.;
– “Key-witness in Gogu the Butcher's trial” (“Martor-cheie în procesul lui Gogu Măcelaru”), written on 26 April 2002 by E.T.;
– “Gogu the Butcher is caught up in the victim's relatives' games” (“Gogu Măcelaru este ţinut in şah de rudele victimei sale”); written on 17 December 2002 by E.T.;
– “Gogu 'the Butcher' unhappy with his sentence” (“Gogu 'Măcelaru' nemulţumit de pedapsa primită”), written on 23 June 2003 by V.T.
A photograph of the applicant's face accompanied the articles published on 15 November 2001 and 17 December 2002.
6. V.T.'s article's introductory paragraph read as follows:
“The [man] who, two years ago, had killed his friend, chopped his body into several pieces and spread his internal organs all around the town, appealed against the judgment by which he has been convicted to 19 years' imprisonment.”
The article went on to reiterate the main facts of the case, the qualification given by the prosecutor to the crimes committed, the fact that “the [first-instance court] laid a distraint upon the applicant's apartment in order to secure payment of the compensation”, and that “the defence counsel had tried to lend weight to the idea that the applicant was not mentally responsible when he had committed the crime” (“nu era în toate minţile”) but that “the psychiatric expert evaluation the murderer underwent concluded that he had been responsible for his acts”.
Lastly, V.T. reported on the first hearing in the appeal proceedings as follows:
“... [The applicant] asked the judges ... to find that he had been provoked by the victim who, allegedly, had tried to kill him. This aspect does not justify the horror [the applicant] committed after ...”
7. On 8 July 2003 the applicant filed a criminal complaint for defamation against Monitorul de Galaţi and its reporters, giving as an example the article published by V.T. on 23 June 2003. He sought 20,000 US Dollars in damages. He argued that he had been defamed by the name given to him “Gogu the Butcher” and by the mention of his alleged insanity, which had not been proven by any medical report.
8. The Galaţi District Court held thirteen hearings in the case.
At the hearing on 10 October 2003, upon the court's request, the applicant clarified his complaint as referring only to V.T.
9. On 7 and 28 November 2003 the applicant requested legal aid, arguing that his financial situation was precarious. On 6 February 2004 the court dismissed his request as unfounded, after it carried out the necessary checks.
10. On 7 May 2004 the applicant requested that other articles published about his criminal trial be adduced in the case. The court noted that the applicant was detained, considered that it was difficult for him to obtain evidence and therefore ordered the newspaper to produce copies of the other articles.
11. The publisher informed the court that no other articles had been published.
At the hearing on 1 October 2004 the applicant contested that information and asked the court for a new postponement in order to adduce copies of other relevant articles. However, the court noted that on 5 March 2004 the applicant had declared that he had not wished to present other evidence and that, in any case, he had had enough time, from the beginning of the proceedings, to produce copies of other articles he might have considered relevant. It therefore dismissed the request and proceeded to hearing evidence from the parties and the prosecutor, after which it withdrew for deliberations.
12. The court delivered its judgment 15 October 2004. It acquitted the journalist on the grounds that he had not intended to insult or defame the applicant and that he had acted within the limits of his profession and based the article on court decisions which, in its opinion, constituted credible sources. The relevant parts of the judgment read as follows:
“The facts [committed by the defendant] do not constitute the offence of insult or defamation, as the defendant did not act with the intention to commit such an offence.
The defendant had the professional obligation to report on current issues of public concern ...
Given the extreme gravity of the crime imputed to the victim, and its social consequences, the victim exposed himself to public disapproval (oprobriu public); the defendant did not intend to defame or insult the victim but rather to meet his obligation to inform the public about his acts.
The defendant is a journalist and the victim used to work for a company that raised and processed poultry; therefore a certain degree of exaggeration in describing the victim in the title is acceptable.
Furthermore, ... the defendant wrote that the victim had been mentally responsible for his acts and it is a well known fact that only a person that is mentally responsible may be convicted ...
The court decision was an official and credible source for the defendant when he drafted the article; therefore it is obvious that by presenting the victim as mentally responsible for his acts, he had no intention of interfering with the victim's reputation.”
13. The applicant appealed. Before the Galaţi County Court he complained about the acquittal and considered that his right to present his case adequately had been restricted as he had not benefited from legal aid. He did not request further evidence.
14. In a final decision of 7 April 2005 the County Court upheld the firstinstance court decision. The County Court re-examined the facts and the evidence and concluded that the journalist had not intended to insult or defame the applicant and that the affirmations complained of were not capable of producing such consequences. It also considered that given the nature of the offence and the applicant's situation, he was capable of defending himself.
